Citation Nr: 0820151	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for disability of the thoracolumbar spine.  

2.  Entitlement to a disability rating higher than 40 percent 
for residuals of a fracture of the right clavicle.  

3.  Entitlement to service connection for a left ear 
disability.  

4.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1980, with subsequent periods of active duty or active duty 
for training with the Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2004 
(Volume IX).  The transcript of that hearing was determined 
to be incomplete, and, on remand in December 2004 (Volume 
IX), the veteran was afforded another hearing.  In May 2007, 
a hearing was conducted by a different Veterans Law Judge 
(volume XII).  The veteran was informed by letter dated in 
April 2008 that the individual who presided at the May 2007 
hearing was no longer an employee of the Board.  The veteran 
was offered the opportunity to attend another hearing before 
a Veterans Law Judge, and he has indicated his desire for 
another hearing Board hearing in Las Vegas.  

The Board notes that, at the time of the May 2007 hearing, 
there were five additional issues on appeal.  In an October 
2007 rating decision, the RO granted service connection for a 
cervical spine disability, depression (including irritability 
and memory loss), headaches, tinnitus, and vertigo.  The RO 
also granted a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
As those decisions represent the maximum benefit sought with 
respect to those claims, the appeal as to those issues is 
terminated.  

In October 2007, the RO granted service connection for a 
thoracic spine disability.  In accordance with the rating 
schedule for disabilities of the spine, that disability was 
rated with the service connected lumbar strain (for which 
there was an appealed increased rating claim) and 
degenerative disc disease of the lumbar spine.  The RO 
assigned a 40 percent disability rating for the combined 
disability.  However, the RO determined that its action 
satisfied the veteran's appeal.  The Board finds that, as the 
veteran had appealed an increased rating claim for the lumbar 
spine, and the maximum rating was not assigned, the veteran 
continued to disagree with the disability rating assigned the 
combined thoracolumbar spine disability.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).  The RO's decision to combine those issues must 
not deprive the veteran of his rights with respect to the 
appealed lumbar strain component of that issue.

In the October 2007 rating decision, the RO also granted an 
increased rating of 40 percent for the veteran's residuals of 
a fracture of the right clavicle.  Although that is the 
maximum rating available under the particular diagnostic code 
chosen by the RO, it is not the maximum rating available for 
disabilities of the shoulder and arm.  Therefore, in 
accordance with AB, 6 Vet. App. at 38, the appeal remains 
pending.  


REMAND

As noted above, the veteran has requested that he be 
scheduled for a Board hearing in Las Vegas, Nevada.  Since 
such hearings are scheduled by the RO, the case is REMANDED 
for the following action: 

The veteran should be scheduled for a 
Board hearing in Las Vegas in accordance 
with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


